Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the vent" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 11-14, 17, 20-24 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurchev, et al. (“Kurchev”) (U.S. Pub. 2016/0221010) in view of Faerber, et al. (“Faerber”) (U.S. Pat. 5,022,558).
Regarding claim 1, Kurchev discloses a liquid dispenser (10) for dispensing a product, comprising:
a housing (12) configured to receive a liquid supply cartridge (22) containing the product to be dispensed; and
a reservoir (20) disposed in the housing and configured to hold a volume of the product, wherein the reservoir includes an access port (52) for receiving a portion of the liquid supply cartridge and placing the liquid supply cartridge and the reservoir in communication when the liquid supply cartridge is inserted into the housing.
Kurchev discloses a pump (44) but is silent in regards to a dosing tank or control valve.
Faerber discloses an apparatus for the metered dispensing of liquid with a dosing tank (14) operatively connected to a reservoir (11) and configured to hold a metered volume of the product; and
a control valve (15) movable between an opened position and a closed position, wherein when the control valve is in the opened position, product in the dosing tank is permitted to flow from a dispensing end (20) of the liquid dispenser and product flow from the reservoir to the dosing tank is prevented (valve-sealing disc 21 closes input opening 19), and
wherein when the control valve is in the closed position (valve-sealing disc 22 closes dispensing opening), product in the dosing tank is prevented from flowing from the dispensing end and product flow from the reservoir to the dosing tank is permitted (valve-sealing disc 21 opens input opening 19).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Faerber’s dosing tank and valve to replace Kurchev’s pump in order to dispense a known quantity of the product.
Regarding claim 2, Kurchev discloses that the liquid supply cartridge and the reservoir is configured to have an in-line arrangement within the housing such that product from the liquid supply cartridge is configured to flow through the reservoir as product is dispensed by the liquid dispenser.  (Seen in Fig. 1)
Regarding claim 3, Kurchev discloses that the reservoir is configured to supply product to the dosing tank when the liquid supply cartridge is depleted of product.
Regarding claim 4, Kurchev, as modified by Faerber, discloses that the reservoir has a volume greater than the dosing tank such that the reservoir is able to refill the dosing tank with product multiple times before the reservoir becomes depleted of product.
Regarding claim 7, Kurchev, as modified by Faerber, discloses that the dosing tank includes a flow restrictor (Faerber: 13) configured to restrict the flow of product from the reservoir to the dosing tank when the control valve is in the closed position.
Regarding claim 8, Kurchev, as modified by Faerber, discloses the flow restrictor includes a diffuser (top wall of 13) having a diverging configuration in a direction from the reservoir to the dosing tank.  (Seen in Fig. 4 of Faerber)
Regarding claim 11, Kurchev, as modified by Faerber, discloses that the control valve (Faerber: 15) includes a two-part (21, 22) valve element movable between the opened and closed position.
Regarding claim 12, Kurchev, as modified by Faerber, discloses that the two-part valve element comprises:
a shuttle (Faerber: 15) disposed in an interior of the dosing tank; and
a spigot (Faerber: 20) coupled to the shuttle and extending outside the dosing tank, the spigot defining the dispensing end of the liquid dispenser.
Regarding claim 13, Kurchev, as modified by Faerber, discloses that the shuttle comprises:
a tubular body (Faerber: col. 5, lines 67-68) having a first end and a second end; and
a plug (Faerber: 21) at the first end thereof for occluding the flow of product from the reservoir to the dosing tank when the valve element is in the closed position.
Regarding claim 14, Kurchev, as modified by Faerber, discloses that a blind bore formed in the tubular body (seen in Faerber Fig. 4 within 15) open to the second end and extending toward the first end.
Regarding claim 17, Kurchev, as modified by Faerber, discloses that the spigot (Faerber: 20) comprises:
a tubular body having a first end and a second end (seen in Fig. 4 of Faerber);
a post (28) at the first end;
a blind bore formed in the tubular body open the second end (seen in Fig. 4 of Faerber); and
one or more ports (Faerber: 19) extending through a side wall of the tubular body and in communication with the blind bore, wherein the one or more ports are configured to be disposed in the interior of the dosing tank when the valve element is in the opened position.
Regarding claim 18, Kurchev, as modified by Faerber, discloses that the spigot further comprises an engagement plate adjacent the second end.
Regarding claim 20, Kurchev discloses that the housing includes an outer housing (14, 16) and an inner frame (24) received within the outer housing, wherein the inner frame supports the dosing tank, reservoir and liquid supply cartridge.
Regarding claim 21, Kurchev discloses that the outer housing has a removable bottom wall (bottom of 16) for accessing the interior of the housing.
Regarding claim 22, Kurchev discloses a liquid dispenser (10) having a liquid supply cartridge (22) containing the product to be dispensed, capable of performing the steps of:
directing the product from the liquid supply cartridge to a reservoir (20)
Kurchev directs the product from the reservoir to a pump (44) but is silent in regards to a dosing tank or control valve.
Faerber discloses an apparatus for the metered dispensing of liquid with a dosing tank (14) operatively connected to a reservoir (11) and configured to hold a metered volume of the product; and
a control valve (15) movable between an opened position and a closed position, and dispensing a metered dose of product from the dosing tank when the control valve is in the opened position.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Faerber’s dosing tank and valve to replace Kurchev’s pump in order to dispense a known quantity of the product.
Regarding claim 23, the combination discloses that when the control valve is in the opened position, product in the dosing tank is permitted to flow from a dispensing end (20) of the liquid dispenser and product flow from the reservoir to the dosing tank is prevented (valve-sealing disc 21 closes input opening 19).
Regarding claim 24, Kurchev, as modified by Faerber, discloses the step of subjecting the dosing tank to atmospheric pressure and air when the valve is in the open position.
Regarding claim 26, Kurchev is able to perform the step of subsequent to dispensing a metered dose of product form the dosing tank, refilling the dosing tank with product from the reservoir.
Regarding claim 27, Kurchev, as modified by Faerber, discloses the step of restricting the flow of product to the dosing tank via a flow restrictor (Faerber: 13) configured to restrict the flow of product from the reservoir to the dosing tank during refilling of the dosing tank with product.
Regarding claim 28, Kurchev, as modified by Faerber, discloses the step of restricting the flow of product by directing the flow through a diffuser (top wall of 13).  (Seen in Fig. 4 of Faerber)
Regarding claim 29, Kurchev, as modified by Faerber, is capable of performing the step of directing air in the dosing tank through the flow restrictor, into the reservoir, and into the liquid supply cartridge during refilling of the dosing tank with product.
Regarding claim 30, Kurchev discloses that the liquid supply cartridge and the reservoir is configured to have an in-line arrangement within the housing such that product from the liquid supply cartridge is configured to flow through the reservoir, (seen in Fig. 1) therefore upon depletion of the product in the liquid supply cartridge, continuing to dispense product from the liquid dispenser using the product stored in the reservoir.
Regarding claim 31, Kurchev is capable of performing the step of upon depletion of the product in the liquid supply cartridge:
removing the empty liquid supply cartridge from the liquid dispenser; and
inserting a new liquid supply cartridge into the liquid dispenser.
Regarding claim 32, Kurchev is capable of performing the step of the removing and inserting steps are performed prior to the product in the reservoir being depleted.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurchev in view of Faerber as applied to claim 1 above, and further in view of Vangeel, et al. (“Vangeel”) (U.S. Pub. 2007/0295753).
Regarding claim 9, the combination discloses a threaded connection between the reservoir and the dosing tank (Faerber: 29) but is silent in regards to a bayonet connection.  Vangeel discloses a dosing dispensing apparatus with a container (10) detachably connected to a dosing pump housing (41) and teaches that the “detachable connection may be achieved by any conventional means including screw-fitting, bayonet fitting.”
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the threaded connection with a bayonet connection, since doing so would be a mere substitution of one known connection type for another known connection type with the expected results that the substituted connection would allow for a connection between the reservoir and the dosing tank (see MPEP 2143 I B). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurchev in view of Faerber as applied to claim 1 above, and further in view of Cassia (U.S. Pat. 4,146,156).
Regarding claim 10, Kurchev discloses that the housing comprises a lid (16) which encloses the liquid supply cartridge but is silent in regards to a locking mechanism.   Cassia discloses a soap dispensing system with a lid (190) with a locking mechanism (198) having a locked and unlocked position.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Cassia’s locking mechanism to secure Kurchev’s lid to ensure the fidelity and preventing the unauthorized removal of the liquid supply cartridges.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurchev in view of Faerber as applied to claim 31 above, and further in view of Cassia (U.S. Pat. 4,146,156).
Regarding claim 33, Kurchev discloses that the housing comprises a lid (16) which encloses the liquid supply cartridge but is silent in regards to a locking mechanism.   Cassia discloses a soap dispensing system with a lid (190) with a locking mechanism (198) having a locked and unlocked position.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Cassia’s locking mechanism to secure Kurchev’s lid to ensure the fidelity and preventing the unauthorized removal of the liquid supply cartridges.  The combination would be capable of performing the step of: moving the locking mechanism to the unlocked position prior to removing the liquid supply cartridge from the liquid dispenser; and
moving the locking mechanism to the locked position subsequent to inserting the new liquid supply cartridge in the liquid dispenser.
Allowable Subject Matter
Claims 5, 6, 16, 18, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires the dosing tank to have a vent having an opened and closed position.  Faerber’s dosing chamber does not have or require such a vent and it would not have been obvious to modify Faerber’s dosing chamber without hindsight analysis.  Claim 6 depends from claim 5.
Claim 16 requires that the plug includes a Y-shaped tip configured to be received in respective slots in the diffuser flow restrictor.  Faerber’s plug does not have a Y-shaped tip nor respective slots in the diffuser and it would not have been obvious to modify Faerber’s plug or diffuser without improper hindsight analysis.
Claim 18 requires that the spigot, as modified by Faerber, comprises an engagement plate adjacent to the second end.  Faerber does not disclose such a plate as it is not required to actuate the dosing valve and therefore it would not have been obvious to modify Faerber’s valve without improper hindsight analysis.  Claim 19 depends from claim 18.
Claim 25 requires the dosing tank to have a vent having an opened and closed position.  Faerber’s dosing chamber does not have or require such a vent and it would not have been obvious to modify Faerber’s dosing chamber without hindsight analysis.  
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 requires a contact plate for engaging a vent and moving the vent from a closed position to an open position with movement of the valve element from the closed to the opened position.  Faerber’s dosing chamber and valve does not have such a contact plate and it would not have been obvious to modify Faerber’s dosing chamber without hindsight analysis.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754